DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5, 7-8, 12, 14-15, 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7-8, 12, 14-15, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balogh (US2021/0032822) in view of To et al. (US2019/0080178), Lin et al. (CN110012422) and Hogg et al. (US2015/0127401).
To claim 1, Balogh teach a computer-implemented method comprising: 
analyzing a video monitoring a queue area (Fig. 3A, paragraph 0072); 
detecting a queue barrier in the queue area using an instance segmentation technique based on the video (paragraph 0010, 0021, 0060-0067, identify positions of each barrier arm); 
identifying a queue in the queue area (paragraphs 0063-0064, 0067, automatically identify obtainable queue line paths there through); 
recognizing a number of people in the queue (paragraph 0072, detect the number of people within the queuing area);
detecting an entrance point of the queue (paragraph 0072, determine the position of the starting point of the queue line);
detecting an exit point of the queue (paragraph 0066, detect the extent to which the service point is staffed);
providing an estimation of a wait time for the queue by calculating the wait time based on people movements from the entrance and exit points by analyzing a sequence of images captured 
identifying a plurality of queues in the queue area (Fig. 2F, paragraph 0070); and
But, Balogh do not expressly disclose using heuristic technique, wherein the heuristic technique includes calculating a convex hull of adjacent queue barriers, analyzing a skeleton of the queue barriers, and modifying the convex hull with the skeleton; dynamically reporting the number of the plurality of queues identified, a location of each queue, the number of people in each queue, and a wait time for each queue.
To teach dynamic person queue analytics detecting dynamically formed person queues from captured frames using heuristic technique (paragraphs 0029, 0041, 0047, 0056, analytics engine may use a multi-modal, recurrent neural network to perform queue detection), analyzing a skeleton of the queue barriers (Figs. 8-9D, paragraphs 0062-0065), and modifying the convex hull with the skeleton (paragraph 0048, predict change to queue; paragraphs 0029, 0065, 0072, wherein convex hull calculation would have been obviously embedded in analysis of queue, with such well-known feature in the art).
In further said obviousness of using convex hull calculation, Lin teach using heuristic technique includes calculating a convex hull, analyzing structures, and modifying the convex hull with the structures (abstract, paragraphs 0008-0043, despite of different field of application, algorithms in path planning with avoiding obstacles in a space would have been obvious to one of ordinary skill in the art to apply in To’s queue analytics), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of To and Lin into the method of Balogh, in order to advance queue identification.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teaching of Hogg into the method of Balogh, To and Lin, in order to provide customers with recommendations in real-time.

To claim 8, Balogh, To, Lin and Hogg teach a computer program product (as explained in response to claim 1 above).

To claim 15, Balogh, To, Lin and Hogg teach a computer system (as explained in response to claim 1 above).




To claims 5, 12 and 19, Balogh, To, Lin and Hogg teach claims 1, 8 and 15.
Balogh, To, Lin and Hogg teach wherein the instance segmentation technique is a convolutional neural network (To, paragraphs 0029, 0041, 0047, 0056, analytics engine may use a multi-modal, recurrent neural network to perform queue detection, wherein queue barrier would have been obviously embedded).

To claims 7 and 14, Balogh, To, Lin and Hogg teach claims 1 and 8.
Balogh, To, Lin and Hogg teach wherein the queue barrier is a tensile barrier (Balogh, paragraph 0062, retractable barrier arm).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837. The examiner can normally be reached Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ZHIYU . LU
Primary Examiner
Art Unit 2669